Citation Nr: 1101183	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of pneumonia, 
claimed as a respiratory disorder, and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to September 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared via video conference and provided testimony 
before the undersigned Veterans Law Judge (VLJ) in October 2010.  
A transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for entitlement to service 
connection for residuals of pneumonia in a September 1984 rating 
decision; the Veteran did not appeal.

2.  Evidence received since the September 1984 rating decision is 
not material as it does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran does not have an acquired psychiatric disability.






CONCLUSIONS OF LAW

1.  The September 1984 rating decision that denied service 
connection for residuals of pneumonia is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  New and material evidence has not been received since the 
September 1984 rating decision that denied service connection for 
residuals of pneumonia and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Service connection for an acquired psychiatric disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for residuals of pneumonia in a 
September 1984 rating decision.  The Veteran was advised of his 
right to appeal.  The next communication regarding the claim was 
received in April 2007, more than one year after the September 
1984 rating decision.  Therefore, the September 1984 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

At the time of the September 1984 rating decision, the evidence 
included the service treatment records (STRs) and VA outpatient 
treatment records.  The STRs show a flu diagnosis in February 
1973; however, STRs fail to show diagnosis or treatment of 
pneumonia at any time during service.  

More importantly, no chronic respiratory disabilities were noted 
at separation from service.  VA outpatient treatment records show 
treatment of upper respiratory infections subsequent to service; 
however, the records did not indicate that the infections were 
related to service.  Consequently, the RO found that the evidence 
failed to show a chronic respiratory disorder or evidence of 
residuals secondary to pneumonia related to service.  Thus, to 
constitute new and material evidence, the Veteran must submit 
evidence showing a chronic respiratory disorder related to 
service from November 1972 to September 1974 to reopen his claim.

Since the September 1984 rating decision, the Veteran has 
submitted VA outpatient treatment records, private treatment 
records from P.M. Center relating to his car-train accident, and 
testimony before the Board.  Records from P.M. Center address the 
Veteran's car accident involving a train, but do not show 
treatment of any chronic respiratory disability related to 
service.

VA outpatient treatment records received since the September 1984 
rating decision show diagnosis and treatment of COPD, bronchitis, 
sinusitis, and upper respiratory infections.  The records also 
show that the Veteran reported a history of asthma.  
Unfortunately, none of the records indicate that any of the 
conditions are in any way related to service more than 30 years 
ago from November 1972 to September 1974.

Finally, the Board considered the Veteran's testimony.  During 
the hearing, he stated that he was treated for double pneumonia 
during service and suffered the condition regularly thereafter.  
He stated his belief that his asthma is a residual of his chronic 
bouts of pneumonia; however, he admitted that none of his 
treating providers have ever related the asthma to his past 
history of pneumonia.  He said that he learned of the 
relationship between asthma and pneumonia on television and in a 
magazine.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is not competent 
to render an opinion regarding the etiology of his asthma.  
Further, as noted above, the STRs do not show that the Veteran 
was treated for pneumonia or any other chronic respiratory 
disability during service, thus the Board finds the Veteran's 
testimony not credible.

Because the evidence fails to show that the Veteran suffers a 
chronic respiratory disability that had onset during or is in any 
way related to active service, the Board finds that the evidence 
submitted since the September 1984 rating decision, while new, is 
not material to the Veteran's claim.  Simply, the evidence is not 
"material" as it does not relate to an unestablished fact 
necessary to substantiate the claim.  Further, the newly 
submitted evidence continues to omit any opinion, suggestion, or 
indication that the Veteran's alleged residuals of pneumonia are 
in any way related to his active service.  Accordingly, the claim 
seeking service connection for residuals of pneumonia is not 
reopened.  The appeal is denied.

With regard to the service connection claim for an acquired 
psychiatric disability, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a).  In general, service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in- service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Certain chronic diseases, including hypertension, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309.

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
	
	In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.
	
	In this case, the Veteran seeks service connection for an 
acquired psychiatric disability, specifically claimed as 
schizophrenia.  Service treatment records (STRs) show that the 
Veteran was evaluated in July 1974 after having been AWOL for the 
prior 14 months.  He reported a three month history of increasing 
insomnia, anorexia, and despondency, as well as personality 
changes including increasing irritability, sensitivity to 
confined spaces, and discomfort around people.  The diagnosis was 
depressive reaction to psychopathic personality disorder.  In-
patient treatment included antidepressants, tranquilizers, and 
psychotherapy.  STRs showed that he responded quickly to 
treatment, resulting in the resolution of his symptoms.  
	
	At discharge, the diagnosis was psychopathic personality 
disorder.  The Veteran's separation examination, dated September 
1974, included a mental evaluation, which found that the Veteran 
had no significant mental illness.
	
	In 1978, the Veteran's vehicle was struck by a train and he 
received months of treatment at VA facilities.  The discharge 
summary noted a history of schizophrenia; however, it is unclear 
if and when a diagnosis was rendered.  Treatment records from the 
train accident fail to show treatment or diagnosis of 
schizophrenia at the time of or during recovery from the 
accident.
	
	A VA psychiatric examination was conducted in 1987 for pension 
purposes.  The Veteran said he had no mental health problems.  
The examiner noted the past history of schizophrenia as noted on 
the 1978 discharge summary, but the examiner indicated that it 
was not clear when the diagnosis was made and that there was no 
documentation to support the diagnosis.  The examiner stated that 
the Veteran had no symptoms of schizophrenia and did not report a 
past consistent with schizophrenia.  He stated that the Veteran 
suffered impaired cerebral function likely the result of the 1978 
train accident, and diagnosed him with dementia secondary to 
trauma, providing highly probative evidence against the Veteran's 
claim as it clear indicates a post-service basis for the 
Veteran's current problem - the train accident - even if the 
Board were to assume he has some form of disability at this time.  
	
	A review of the evidence shows that the Veteran has not been 
treated for an acquired psychiatric disability since service.  VA 
outpatient treatment records fail to show a current diagnosis or 
treatment of schizophrenia, as alleged, or any other mental 
disorder.  
	
	Further, during the Veteran's hearing before the Board, he 
testified that he has not been treated for a psychiatric 
disability since separation from service.  Despite the lack of 
treatment, because he was diagnosed with schizophrenic tendencies 
during service and told that the illness would never leave him, 
he believes that he should be compensated for the disability.  
	
	In this case, the medical evidence does not show a diagnosis or 
treatment of an acquired psychiatric disability.  Unfortunately, 
because acquired psychiatric disabilities cannot be readily 
observed by lay persons, the Board finds that while the Veteran 
is competent to describe symptoms, he is not competent to render 
a diagnosis of schizophrenia or other acquired psychiatric 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir. 2006) (a layperson can identify a simple condition, 
like a broken leg, but not complex matters, e.g. a form of 
cancer).
	
	Simply, there is no evidence to show that the Veteran has a 
current acquired psychiatric disability, to include 
schizophrenia.  Without a current disability, service connection 
cannot be granted.
	
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May and June 2007 that fully addressed all 
notice elements, including the Kent and Dingess criteria, and 
were sent prior to the initial RO decision in this matter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination is not warranted for the claim 
seeking service connection for an acquired psychiatric disability 
because the evidence does not show a current disability or that 
the Veteran has been diagnosed or treated for an acquired 
psychiatric disability at any time during the pendency of his 
claim.  An examination was not scheduled for the claim seeking to 
reopen the claim for service connection for residuals of 
pneumonia because the claim was not reopened for consideration on 
the merits.  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the 
other hand, a conclusory generalized lay statement, as in this 
case, suggesting a nexus between a current disability and service 
would not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279.  

Accordingly, VA examinations are not warranted for either claim 
on appeal.

Finally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The Board having determined that new and material evidence has 
not been presented, reopening of the Veteran's claim for service 
connection for residuals of pneumonia is denied.

Service connection for an acquired psychiatric disability, to 
include schizophrenia, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


